DETAILED ACTION

Response to Amendment
Claims 20-23 and 25-35 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 1/31/2022.

Allowable Subject Matter
Claims 20-23 and 25-35 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 1/31/2022 with respect to amended instant independent claim 20 have been found persuasive.  Instant independent claim 1 discloses a method of starting a fuel cell module including dispersing hydrogen through an anode side of the module, wherein an outlet from the anode side of the module remains closed with a purge valve, blowing air through a cathode as set forth in the claim, regulating pressure of the hydrogen on the anode side as set forth in the claim, and converting the module to a running state after the cells of the module reach at least a minimum voltage.
Joos in view of Hibino is considered to be the combination of prior art references of record closest to the aforementioned limitations of instant independent claim 1.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned limitations.  Namely, as persuasively argued by the Applicants, while the envisaged combination of Joos and Hibino discloses a method of starting a fuel cell module including utilizing a purge valve on an anode side to control/regulate hydrogen pressure, it does not explicitly disclose the method of the instant claims.
A further search did not reveal any additional prior art references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 20 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725